DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03 January 2022 has been entered.
Claims 8-16 remain pending in the application, wherein claim 8 has been amended and claims 17-19 have been canceled.  The examiner acknowledges no new matter has been introduced by these amendments.

Allowable Subject Matter
Claims 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has amended independent claim 8 to include limitations from claims 17-19, which were identified in the Final Office Action mailed 04 August 2021 as being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See Final Office Action mailed 04 August 2021 for reasons for indicating allowable subject matter.  NOTE: although limitations from claims 17-19 were incorporated into amended claim 8 without limitations from all intervening claims, the closest prior art of Okubo does not specify the claimed compounds as being contained as the crystalline phosphide. 



Response to Arguments
Applicant’s arguments, see p. 5, filed 03 January 2022, with respect to the obviousness-type rejection have been fully considered and are persuasive in view of the amendments, see above regarding the reasons for allowance.  The rejection of claim 8 under 35 U.S.C. 103 has been withdrawn. 
The objection to dependent claims 9-16 has been withdrawn since the rejection of independent claim 8 has been withdrawn and therefore claims 9-16 no longer stand as dependent on a rejected claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784